Action to recover damages for personal injuries alleged to have been suffered by plaintiff as the result of an electrical shock received while her foot was being X-rayed. Order modified on the law by striking out the word “denied ” and inserting in place thereof the following: “granted as to the examination to the extent of directing the examination of defendant hospital before trial as to all items except item 6, and as to that part of item 5 which follows the words ‘ use in radiography ’. The production of the hospital records, X-rays, and charts is directed, pursuant to section 296 of the Civil Practice Act, and the motion for discovery and inspection of such records, X-rays, charts, and of the X-ray machinery and equipment is granted.” As thus modified, the order is affirmed, without costs. In our opinion, the complaint sufficiently alleges against defendant hospital failure to exercise care in the maintenance of its equipment, and negligent operation thereof. Appeal from order denying plaintiff’s motion for reargument dismissed, without costs. 'Settle order on notice. Lewis, P. J., Hagarty, Adel, Aldrich and Nolan,- JJ., concur.